DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/963,491 filed on 08/12/2022.
3.	Claims 2 and 13 are cancelled.
Claims 20 was previously cancelled.
Claims 1, 12 and 21 have been amended.
Claims 1, 3-12, 14-19 and 21 now remain pending.
Claims 1, 12 and 21 are independent claims.
Claim Rejections - 35 USC § 101

4.	Prior rejection is circumvented by claim amendments.
Claim Objections
5:	Claims 6 and 7 are objected to because of the following informality:  
Claims 6 and 7, line 1, references “the method according to Claim 2”.  However, claim 2 has been cancelled.
Examiner treats as:
-- The method according to Claim 1--.
Appropriate correction is required.

Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 1, 12 and 21 and claims 3-7, 9-11 and 14-19 on pages 7-11 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Zhe (Art of record) as applied below, as they further teach such use.
	 Applicant contends with respect to claims 1, 3-7, 9-12, 14-19 and 21 (p. 7, 4th para.- p. 10, 2nd para.) that “Zhe does not mention the content of updating the consensus mechanism or consensus algorithm in the blockchain. Thus, Zhe fails to disclose the above features… Zhe discloses the dynamical change of the consensus 
node by using the PFBT algorithm, which is not related to the consensus mechanism updating or changing and evidently cannot give the hint of change consensus mechanism or algorithm” – (p. 9, 1st and 2nd para.).  Examiner respectfully disagrees; Zhe teaches such use: at/on: (p. 2, 2nd para.) “in the next round of consensus, a proposal node is selected using the updated list of sets of  consensus   nodes and voted for by the consensus nodes in the updated list of sets of consensus nodes” and (p. 5, last para.), “broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes”,  (p. 5, last para. – p. 6, 1st para.), “broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes in a preset time, and waiting for the submission messages of other nodes, and adding the proposal block into the local block chain account to form a new block under the condition that each consensus node receives the submission messages sent by more than two thirds of the consensus nodes in a preset time. In the modification list step S308, after the proposed block is agreed upon in the previous step S306, each node in the blockchain network executes the modification request, so as to update the common node set list according to the modification request, wherein the updated common node set list is stored in the local file of the node”.

Allowable Subject Matter 
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 8, prior art of record does not each and/or fairly suggest “determining the voting effective ratio threshold of the voting proposal transaction, comprises: acquiring the voting effective ratio threshold set by the native node; and if the set voting effective ratio threshold is equal to or less than a voting effective ratio threshold of the system, taking the voting effective ratio threshold of the system as the voting effective ratio threshold in the voting proposal transaction; otherwise, taking the set voting effective ratio threshold as the voting effective ratio threshold in the voting proposal transaction”. 

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-5, 7, 9-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhe et al.,  CN107579848B (hereinafter Zhe).
In regards to claim 1, Li teaches: 
A consensus mechanism deployment method, executed by a node in a blockchain network, comprising: (Abstract, see an initialization module configured to enable initialization of a plurality of nodes; and a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes), (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command). 
acquiring a customized consensus plugin (Abstract, see a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes).
the customized consensus plugin is obtained by compiling a customized consensus mechanism written based on a standardized consensus mechanism framework (p. 1, 3rd para., see creating a local consensus example for each group of nodes in a plurality of groups of nodes selected from the plurality of nodes according to the service requirement operated on the local consensus example to be created).
deploying the customized consensus plugin in a native node (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command) and (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (Abstract, see an initialization module configured to enable initialization of a plurality of nodes). 
after deploying the customized consensus plugin in the native node, further comprising: (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command). 
Li doesn’t explicitly teach:
generating an updating request including the customized consensus mechanism.
However, Zhe teaches such use: (Abstract, system administrator initiates a change request for increasing or decreasing the consensus nodes to the consensus nodes as a system-level transaction). 
initiating a voting proposal transaction in accordance with the updating request; and transmitting the voting proposal transaction in the blockchain network, so that  a block generating node performs operations of voting in response to the voting proposal transaction.
However, Zhe teaches such use: (p. 2, 2nd para., see in the next round of consensus, a proposal node is selected using the updated list of sets of consensus nodes and voted for by the consensus nodes in the updated list of sets of consensus nodes), (p. 5, last para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes) and (p. 5, last para. – p. 6, 1st para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes in a preset time, and waiting for the submission messages of other nodes, and adding the proposal block into the local block chain account to form a new block under the condition that each consensus node receives the submission messages sent by more than two thirds of the consensus nodes in a preset time. In the modification list step S308, after the proposed block is agreed upon in the previous step S306, each node in the blockchain network executes the modification request, so as to update the common node set list according to the modification request, wherein the updated common node set list is stored in the local file of the node).
taking the customized consensus mechanism as the consensus mechanism used by the blockchain network if the vote is passed.
However, Zhe teaches such use: (p. 1, 4th para., see adds a special system transaction head to the change request under the condition that the verification is passed, broadcasts the change request with the special system transaction head to all consensus nodes, and each consensus node puts the change request with the special system transaction head into a priority transaction queue). 
Li and Zhe are analogous art because they are from the same field of endeavor, software upgrade.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Zhe before him or her, to modify the system of Li to include the teachings of Zhe, as a system for dynamically changing a consensus node, and accordingly it would enhance the system of Li, which is focused on configuring local consensus, because that would provide Li with the ability to transmit a voting request, as suggested by Zhe (p. 2, 2nd para.,  p. 10, 5th para.).      

In regards to claim 3, Li teaches: 
after deploying the customized consensus plugin in the native node, further comprising: initializing a state of the customized consensus mechanism with an initialization function in the customized consensus mechanism, if the customized consensus mechanism is detected to be the consensus mechanism used by the blockchain network (Abstract, see an initialization module configured to enable initialization of a plurality of nodes; and a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes).

In regards to claim 4, Li teaches: 
initializing the state of the customized consensus mechanism with the initialization function in the customized consensus mechanism, comprises: initializing at least two consensus operation functions in the customized consensus mechanism with the initialization function in the customized consensus mechanism, wherein  the at least two consensus operation functions include a block generating authority verification function and a block validity verification function (p. 7, 4th para., see establishing local consensus instance comprises two stages, the first stage implements a plurality of node initialization. implementing multiple node initialization comprises configuring the node network address, port, generating node and starting and operating the node block chain program. then, it will initiate a  partial consensus at the second stage. and initiate a partial consensus comprises determining a consensus of the partial character string ID, the ID cannot be reused, then determining the participating node set and consensus algorithm of partial consensus, consensus algorithm must be platform supported by the algorithm, and then initiated in manager identity one character string ID, node set to establish local consensus transaction command, at the same time submitting partial consensus, and consensus algorithm. the transaction after confirming that automatically creates and initiates local consensus instance on the selected node) and (p. 1, claim 4, see the consensus algorithm comprises at least one of: a workload certification consensus algorithm; an equity certification consensus algorithm; a delegation rights and interests certification consensus algorithm; a practical Byzantine fault-tolerant consensus algorithm; and/or BFT-RAFT consensus algorithm).

In regards to claim 5, Li teaches: 
after initializing the state of the customized consensus mechanism with the initialization function in the customized consensus mechanism, further comprising: calling the corresponding consensus operation function from the customized consensus mechanism based on a name of the consensus operation function in the consensus mechanism framework. (p. 7, 4th para., see initiating local consensus comprises determining a string ID of the local consensus, which ID cannot be repeated; then determining a local consensus participating node set and a consensus algorithm, wherein the consensus algorithm needs to be an algorithm supported by a platform; then, a command for creating the local consensus transaction is initiated by the administrator identity, and the character string ID, the node set and the consensus algorithm of the local consensus are submitted. After the transaction is confirmed through the whole network, a local consensus instance is automatically created and started on the selected node; the newly created local consensus instances create one or more communication channels for communicating with each other and the newly created local consensus initiates a message processing thread that receives and processes messages from other nodes). 

In regards to claim 7, Li doesn’t explicitly teach:
initiating the voting proposal transaction in accordance with the updating request comprises: determining a voting effective ratio threshold of the voting proposal transaction; and initiating the voting proposal transaction in accordance with the updating request and the voting effective ratio threshold, so that the block generating node determines that the vote is passed if a ratio of “yes” votes is greater than the voting effective ratio threshold.
However, Zhe teaches such use: (p. 5, last para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other  consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes).
Li and Zhe are analogous art because they are from the same field of endeavor, software upgrade.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Zhe before him or her, to modify the system of Li to include the teachings of Zhe, as a system for dynamically changing a consensus node, and accordingly it would enhance the system of Li, which is focused on configuring local consensus, because that would provide Li with the ability to transmit a voting request, as suggested by Zhe (p. 2, 2nd para.,  p. 10, 5th para.).      

In regards to claim 9, Li teaches: 
acquiring the customized consensus plugin comprises: acquiring the customized consensus mechanism written based on the standardized consensus mechanism framework; and compiling the customized consensus mechanism to obtain the customized consensus plugin (p. 1, 3rd para., see creating a local consensus example for each group of nodes in a plurality of groups of nodes selected from the plurality of nodes according to the service requirement operated on the local consensus example to be created). 

In regards to claim 10, Li teaches: 
after compiling the customized consensus mechanism to obtain the customized consensus plugin, further comprising: sending the customized consensus plugin to other nodes included in the blockchain network, so that the customized consensus plugin is deployed in the other nodes (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command) and (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes). 

In regards to claim 11, Li teaches: 
acquiring the customized consensus plugin comprises: receiving the customized consensus plugin sent by other nodes in the blockchain network (Abstract, see a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes), (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command).

In regards to claim 12, Li teaches: 
A consensus mechanism deployment apparatus, configured in a node in a blockchain network, comprising: a processor, and a memory, configured to store one or more software modules, wherein the processor is configured to run a program corresponding to a consensus mechanism deployment method by reading the software modules (Abstract, see an initialization module configured to enable initialization of a plurality of nodes; and a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes), (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command). 
the one or more software modules comprising: a plugin acquiring module, configured to acquire a customized consensus plugin (Abstract, see a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes).
the customized consensus plugin is obtained by compiling a customized consensus mechanism written based on a standardized consensus mechanism framework (p. 1, 3rd para., see creating a local consensus example for each group of nodes in a plurality of groups of nodes selected from the plurality of nodes according to the service requirement operated on the local consensus example to be created).
a plugin deploying module, configured to deploy the customized consensus plugin in a native node (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command) and (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (Abstract, see an initialization module configured to enable initialization of a plurality of nodes). 
the one or more software modules further comprise a voting module, the voting module comprising: (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command).
Li doesn’t explicitly teach:
a voting proposal initiating unit, configured to generate an updating request including the customized consensus mechanism after deploying the customized consensus plugin in the native node. 
However, Zhe teaches such use: (p. 2, 2nd para., see in the next round of consensus, a proposal node is selected using the updated list of sets of consensus nodes and voted for by the consensus nodes in the updated list of sets of consensus nodes) and (p. 5, last para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes). 
initiating a voting proposal transaction in accordance with the updating request; a voting proposal transaction transmitting unit, configured to transmit the voting proposal transaction in the blockchain network, so that a block generating node performs operations of voting in response to the voting proposal transaction. 
However, Zhe teaches such use: (p. 2, 2nd para., see in the next round of consensus, a proposal node is selected using the updated list of sets of consensus nodes and voted for by the consensus nodes in the updated list of sets of consensus nodes), (p. 5, last para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes) and (p. 5, last para. – p. 6, 1st para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes in a preset time, and waiting for the submission messages of other nodes, and adding the proposal block into the local block chain account to form a new block under the condition that each consensus node receives the submission messages sent by more than two thirds of the consensus nodes in a preset time. In the modification list step S308, after the proposed block is agreed upon in the previous step S306, each node in the blockchain network executes the modification request, so as to update the common node set list according to the modification request, wherein the updated common node set list is stored in the local file of the node).
taking the customized consensus mechanism as the consensus mechanism used by the blockchain network if the vote is passed.   
However, Zhe teaches such use: (p. 1, 4th para., see adds a special system transaction head to the change request under the condition that the verification is passed, broadcasts the change request with the special system transaction head to all consensus nodes, and each consensus node puts the change request with the special system transaction head into a priority transaction queue). 
Li and Zhe are analogous art because they are from the same field of endeavor, software upgrade.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Zhe before him or her, to modify the system of Li to include the teachings of Zhe, as a system for dynamically changing a consensus node, and accordingly it would enhance the system of Li, which is focused on configuring local consensus, because that would provide Li with the ability to transmit a voting request, as suggested by Zhe (p. 2, 2nd para.,  p. 10, 5th para.).   

In regards to claim 14, Li teaches: 
an initializing module, configured to initialize a state of the customized consensus mechanism with an initialization function in the customized consensus mechanism if the customized consensus mechanism is detected to be the consensus mechanism used by the blockchain network, after deploying the customized consensus plugin in the native node (Abstract, see an initialization module configured to enable initialization of a plurality of nodes; and a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes).

In regards to claim 15, Li teaches: 
the initializing module is specifically configured to: initialize at least two consensus operation functions in the customized consensus mechanism with the initialization function in the customized consensus mechanism, wherein the at least two consensus operation functions include a block generating authority verification function and a block validity verification function (p. 7, 4th para., see establishing local consensus instance comprises two stages, the first stage implements a plurality of node initialization. implementing multiple node initialization comprises configuring the node network address, port, generating node and starting and operating the node block chain program. then, it will initiate a partial consensus at the second stage. and initiate a partial consensus comprises determining a consensus of the partial character string ID, the ID cannot be reused, then determining the participating node set and consensus algorithm of partial consensus, consensus algorithm must be platform supported by the algorithm, and then initiated in manager identity one character string ID, node set to establish local consensus transaction command, at the same time submitting partial consensus, and consensus algorithm. the transaction after confirming that automatically creates and initiates local consensus instance on the selected node) and (p. 1, claim 4, see the consensus algorithm comprises at least one of: a workload certification consensus algorithm; an equity certification consensus algorithm; a delegation rights and interests certification consensus algorithm; a practical Byzantine fault-tolerant consensus algorithm; and/or BFT-RAFT consensus algorithm).

In regards to claim 16, Li teaches: 
the one or more software modules further comprise: a calling module, configured to call the corresponding consensus operation function from the customized consensus mechanism based on a name of the consensus operation function in the consensus mechanism framework, after initializing the state of the customized consensus mechanism with the initialization function in the customized consensus mechanism (p. 7, 4th para., see initiating local consensus comprises determining a string ID of the local consensus, which ID cannot be repeated; then determining a local consensus participating node set and a consensus algorithm, wherein the consensus algorithm needs to be an algorithm supported by a platform; then, a command for creating the local consensus transaction is initiated by the administrator identity, and the character string ID, the node set and the consensus algorithm of the local consensus are submitted. After the transaction is confirmed through the whole network, a local consensus instance is automatically created and started on the selected node; the newly created local consensus instances create one or more communication channels for communicating with each other and the newly created local consensus initiates a message processing thread that receives and processes messages from other nodes). 

In regards to claim 17, Li teaches: 
the plugin acquiring module comprises: a customized consensus mechanism acquiring unit, configured to acquire the customized consensus mechanism written based on the standardized consensus mechanism framework; and a compiling unit, configured to compile the customized consensus mechanism to obtain the customized consensus plugin (p. 1, 3rd para., see creating a local consensus example for each group of nodes in a plurality of groups of nodes selected from the plurality of nodes according to the service requirement operated on the local consensus example to be created). 

In regards to claim 18, Li teaches:
a mechanism sending module, configured to send the customized consensus plugin to other nodes included in the blockchain network after compiling the customized consensus mechanism to obtain the customized consensus plugin, so that the customized consensus plugin is deployed in the other nodes (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command) and (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes). 

In regards to claim 19, Li teaches
 the one or more software modules further comprise: a mechanism receiving module, configured to receive the customized consensus plugin sent by other nodes in the blockchain network (Abstract, see a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes), (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command).

In regards to claim 21, Li teaches: 
A non-transitory computer-readable storage medium having stored a computer program thereon which, when executed by a processor, implement the-a consensus mechanism deployment method, the method comprising: (Abstract, see an initialization module configured to enable initialization of a plurality of nodes; and a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes), (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command). 
acquiring a customized consensus plugin (Abstract, see a local consensus configuration module configured to create a local consensus instance for a set of nodes selected from the plurality of nodes).
the customized consensus plugin is obtained by compiling a customized consensus mechanism written based on a standardized consensus mechanism framework (p. 1, 3rd para., see creating a local consensus example for each group of nodes in a plurality of groups of nodes selected from the plurality of nodes according to the service requirement operated on the local consensus example to be created).
deploying the customized consensus plugin in a native node (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command) and (p. 1, 4th para., see broadcasting a first transaction command for creating the local consensus instance to all nodes in the blockchain via one of the plurality of nodes) and (Abstract, see an initialization module configured to enable initialization of a plurality of nodes). 
after deploying the customized consensus plugin in the native node, further comprising: (p. 5, 1st para., see broadcasts a first transaction command to all nodes in the blockchain through any one node to create the local consensus instance and all nodes in the blockchain create the local consensus instance in response to the first transaction command). 
Li doesn’t explicitly teach:
generating an updating request including the customized consensus mechanism.
However, Zhe teaches such use: (Abstract, system administrator initiates a change request for increasing or decreasing the consensus nodes to the consensus nodes as a system-level transaction). 
initiating a voting proposal transaction in accordance with the updating request; and transmitting the voting proposal transaction in the blockchain network, so that  a block generating node performs operations of voting in response to the voting proposal transaction.
However, Zhe teaches such use: (p. 2, 2nd para., see in the next round of consensus, a proposal node is selected using the updated list of sets of consensus nodes and voted for by the consensus nodes in the updated list of sets of consensus nodes), (p. 5, last para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes) and (p. 5, last para. – p. 6, 1st para., see broadcasting a consent voting message to all the consensus nodes under the condition that the verification is passed by all the consensus nodes, and waits for the agreement voting messages of other consensus nodes, and broadcasts a commit (commit) message to all the consensus nodes when each consensus node receives the agreement voting messages sent by more than two-thirds of the consensus nodes in a preset time, and waiting for the submission messages of other nodes, and adding the proposal block into the local block chain account to form a new block under the condition that each consensus node receives the submission messages sent by more than two thirds of the consensus nodes in a preset time. In the modification list step S308, after the proposed block is agreed upon in the previous step S306, each node in the blockchain network executes the modification request, so as to update the common node set list according to the modification request, wherein the updated common node set list is stored in the local file of the node).
taking the customized consensus mechanism as the consensus mechanism used by the blockchain network if the vote is passed.
However, Zhe teaches such use: (p. 1, 4th para., see adds a special system transaction head to the change request under the condition that the verification is passed, broadcasts the change request with the special system transaction head to all  consensus nodes, and each consensus node puts the change request with the special system transaction head into a priority transaction queue). 
Li and Zhe are analogous art because they are from the same field of endeavor, software upgrade.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Zhe before him or her, to modify the system of Li to include the teachings of Zhe, as a system for dynamically changing a consensus node, and accordingly it would enhance the system of Li, which is focused on configuring local consensus, because that would provide Li with the ability to transmit a voting request, as suggested by Zhe (p. 2, 2nd para.,  p. 10, 5th para.).      

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhe in view of Wei et al.,  CN108958787 (hereinafter Wei). 
In regards to claims 1 and 2 the rejections above are incorporated accordingly.
In regards to claim 6, Li and Zhe, in particular Li doesn’t explicitly teach:
initiating the voting proposal transaction in accordance with the updating request comprises: determining a voting effective block height; and initiating the voting proposal transaction in accordance with the updating request and the voting effective block height, so that the block generating node votes in response to the voting proposal transaction, if a current block height to be generated is detected to be the voting effective block height.
However, Wei teaches such use: (p. 6, last para., see in the specific embodiment of the invention, determining comprises updating the object and its target data updating request, and starts to vote of voting validation block height, the effective block height proposal initiating voting transaction according to the upgrading request and voting. the voting transaction proposal for indicating block  generating  the node detecting the height of the current block, if the current block to be generated is a voting block  height, then the proposal response voting transaction and indicates in block chaining of several special node or nodes associated with upgrade request for vote proposal transaction for voting). 
Li, Zhe and Wei are analogous art because they are from the same field of endeavor, software upgrade.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li, Zhe and Wei before him or her, to modify the system of Li and Zhe, in particular Li, to include the teachings of Wei, as a block chaining upgrading system, and accordingly it would enhance the system of Li, which is focused on configuring local consensus, because that would provide Li with the ability to determine block height, as suggested by Wei (p. 6, last para., p. 15, 4th para.).      
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Repaport  		10142276 

Padmanabhan  	201902383

12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193